J-S32042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

MICHAEL TORRES

                           Appellant                  No. 2415 EDA 2016


              Appeal from the Judgment of Sentence July 22, 2016
     in the Court of Common Pleas of Philadelphia County Criminal Division
                       at No(s): CP-51-CR-0000548-2014

BEFORE: GANTMAN, P.J., STABILE, and FITZGERALD* JJ.

MEMORANDUM BY FITZGERALD, J.:                           FILED JULY 17, 2017

        Appellant, Michael Torres, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas.       His attorney,

John Belli, Esq. (“Counsel”), has filed an Anders1 petition for leave to

withdraw.     Appellant’s counsel identifies the following issues on appeal:

whether the suppression court erred by (1) denying Appellant’s motion to

reveal the identity of the confidential informant (“CI”), and (2) denying the

motion to suppress the items found in the van and Appellant’s home; and

whether the evidence was insufficient to sustain Appellant’s drug and

weapons convictions. We grant counsel’s petition to withdraw and affirm.

        We glean the facts from the record.


*
    Former Justice specially assigned to the Superior Court.
1
    Anders v. California, 386 U.S. 738 (1967).
J-S32042-17


      At the suppression hearing, Police Officer Charles Kapusniak testified

for the Commonwealth. Officer Kapusniak testified that on October 3, 2013,

he and his partner Officer Stephen Dmytryk went to investigate following a

complaint “in reference to a Hispanic male that lives at 940 East Russell

Street. The name was Mikey, nickname.” N.T., 7/10/15, at 9-10. “I had a

brief description, and that he was using a white custom van that was parked

in front of that location to store and provide drugs for H and Russell at that

time.”   Id. at 10.   The van had “a Pennsylvania tag of John George Dan

5667.” Id. at 11. The officer identified Appellant as an individual he saw

when Appellant exited 940 Russell Street. Id.

      Officer Kapusniak testified that Appellant “met up with a male . . . who

was later identified as Eduardo Borges.”         Id.   “Mr. Borges handed

[Appellant] United States currency[,]” and Appellant went to the van.     Id.

Appellant leaned inside the van, “shut the door and then he handed small

clear baggies to Mr. Borges.” Id. at 12.

      The officers then went to pick up the CI. Id. After searching the CI,

they gave the CI “$40 prerecorded buy money” and took him “back to that

location.” Id. at 13. The officers “set up surveillance in the same spot” and

saw the CI give Appellant the prerecorded buy money.         Id.    Appellant

“turned and pointed to where Mr. Borges was . . . .” The CI “walked up to

Mr. Borges and had a hand-to-hand transaction.” Id. The CI “immediately”

returned to the officers “and turned over four clear packets contain[ing] an



                                    -2-
J-S32042-17


off-white chunky substance of alleged crack cocaine and orange tinted

packets containing a green leafy substance of alleged marijuana.” Id. at 14.

      The officers returned to the same location on October 8, 2013. Id. at

15. The CI had $40 in prerecorded buy money. Id. The CI gave Mr. Borges

the buy money.    Id.   He “directed the CI westbound towards 8th Street.”

Id. Mr. Borges walked towards the white van and Appellant “got out of the

driver’s side of the van and handed Mr. Borges the clear bags again.” Id. at

15-16.   The CI “turned over to Police Officer Dmytryk two clear packets

containing green leafy substance of alleged marijuana and four blue tinted

packets containing an off-white chunky substance of alleged crack cocaine.”

Id. at 17.

      On October 9, 2013, Officer Kapusniak, Officer Dmytryk and “the rest

of the squad” went to the same location. Id. at 18. Officer Kapusniak “had

two search warrants in hand, one for the white van and one for the property

of 940 Russell Street.” Id. “And in [Officer Kapusniak’s] presence, Police

Officer Rhodes . . . stopped Eduardo Borges at H and Russell, the 800 block.

And off his person, he recovered one clear baggie, which contained 30 peach

packets, each containing an off-white chunky substance of alleged crack

cocaine, $180-$189 United States currency.” Id. at 21. “Police Officer Hart,

then directed [sic] to the curb line, where I saw Mr. Borges going, and he

recovered two clear jars containing green leafy substance, and one clear




                                    -3-
J-S32042-17


capsule . . . which contained an off-white chunky substance of alleged crack

cocaine.” Id. at 22.

      Police Officer Dmytryk stopped Appellant and “[r]ecovered from his

person was $2036 of United States currency, one set of keys that worked a

door for 940 Russell and the van, two cell phones and one ID card.”        Id.

They then executed a search warrant at 940 Russell Street. Id.           Police

Officer Holtz recovered “an additional $910 United States currency, three

photos, and one letter with [Appellant’s] picture and the name of Michael

Torres on the letter” from the second floor rear bedroom. Id.

      At the same time, a search warrant “was executed on the white Ford

van with the tag of JGD5667.” Id. “And as soon as Officer Dmytryk open

[sic] the driver’s side door, where I saw [Appellant] lean in, on the floor was

one silver Taurus .44 caliber handgun . . . and that was loaded with five live

rounds.”   Id. at 23.      Officer Ward, in Officer Kapusniak’s presence,

recovered a 9mm Kruger “loaded with thirteen live rounds.” Id. Inside the

van “[t]here were five clear freezer baggies and one sneaker box which

contained a total of 992 clear and yellow─there were different amounts of

some clear, some yellow.      Each of the packets contained a green leafy

substance of alleged marijuana. There were 510 clear packets, 243 peach

packets, and 92 blue packets, all containing an off-white chunky substance

of alleged crack cocaine.” Id. There were also four blue packets containing

white powder cocaine. Id. at 24. “There was one pill bottle with no label



                                     -4-
J-S32042-17


containing 60 white Percocets. There was another pill bottle with no label

containing 80 blue Xanax.” Id. There was ammunition for various caliber

guns and magazines for semiautomatic weapons. Id. “There was a scale.

There was [sic] new and unused capsules.” Id.

      Officer Kapusniak testified that he used the CI ten or fifteen times and

Officer Dmytryk used him for several years.        Id. at 25.   The CI is still

serving as an informant and has led to other arrests. Id. He testified that

the identity of CIs is not revealed “[b]asically for their safety.” Id. at 8. If

their identity were revealed, the fear is “death” of the CI “[a]nd possibly

their family’s.” Id.

      At trial, Officer Kapusniak testified that on October 3, 2013, he and

Officer Dmytryk were investigating complaints about drug dealing in the area

of 940 East Russell Street in Philadelphia. N.T., 5/18/16, at 10-12. They

went to the area in an unmarked vehicle. Id. at 13. Appellant exited 940

East Russell Street and met an individual named Eduardo Borges. Id. Mr.

Borges “handed him an undetermined amount of United States currency.”

Id. Appellant went to a “white custom van. He got to the door of the van.

The van was parked just outside 940 Russell.” Id. He opened the van with

a key and leaned in the driver’s side of the van. Id. at 14. “He exited, shut

the door, and he walked over to Mr. Borges and handed him clear baggies.”

Id. Appellant and Mr. Borges then walked westbound down the street. Id.

at 14, 18. The officers then left the location and picked up the CI. Id. at



                                     -5-
J-S32042-17


18. They called the CI and told him they needed him “to attempt to make a

purchase in the area of 900 Russell Street.” Id.

     They picked up the CI and followed the procedure of searching him to

be sure he did not have any narcotics or United States currency. Id. at 19.

The CI was given prerecorded money. Id. After he was searched, the CI

was taken to the area of 940 Russell Street and instructed to purchase crack

cocaine and marijuana. Id. at 21.     The   officers   “parked   in   the   same

general area” and watched the CI. Id.

     The CI approached Appellant and handed him the prerecorded money.

Id. at 22. Appellant pointed the CI toward Mr. Borges. Id. The CI and Mr.

Borges had a hand-to-hand transaction.       Id.   The CI then “immediately”

returned to the officers. Id. The CI gave the officers “the items that were

purchased.”   Id. at 25.      There were “two orange-tinted plastic ziplock

packets each containing the marijuana.” Id. at 28.      There were “four clear

plastic ziplock packets, each containing an off-white chunky substance of

alleged crack cocaine.” Id.

     On October 8, 2013, the officers went back to the same location with

the CI.   Id. at 30.   The CI approached Mr. Borges and handed him the

prerecorded buy money.        Id.   Mr. Borges walked toward the van and

Appellant got out of the van. Id. Appellant handed “Mr. Borges clear items

again.” Id. Mr. Borges “has a hand-to-hand transaction with the CI again.”

Id. at 32. The CI was getting ready to leave when Appellant pointed in the



                                     -6-
J-S32042-17


direction of a female. Id. at 34. The CI went up to her, had a hand-to-hand

transaction, and returned to the officers. Id. The CI gave Officer Kapusniak

“two clear ziplock packets, both containing alleged marijuana, and four blue

tinted ziplock packets, all containing alleged crack cocaine.”     Id. at 35.

      Officer Kapusniak then “prepared an affidavit for the search warrant

for the van and 940 Russell Street.” Id. at 37.

      The property receipts indicated that Officer Kapusniak got $2,036 in

United States currency, two Nokia cell phones, a Pennsylvania driver’s

license, and two keys from Appellant. Id. at 47. One of the keys was for

the van and the other was the key to 940 Russell Street. Id.    The search of

the van yielded, inter alia, significant amounts of various drugs, ammunition,

and two hand guns. Id. at 54-58, 123; see supra.

      Sergeant Stephen Holts testified that he served a warrant on 940 East

Russell Street. Id. at 125-26. He recovered $910 in United States currency

from the second floor rear bedroom.2     Id. at 127.   He also recovered the

following from the second floor rear bedroom: “Three photos of [Appellant],

one Personal Choice ID in the name of [Appellant], one letter addressed to

[Appellant] with the address of 940 East Russell Street.” Id.




2
  We note that no prerecorded buy money was found in the bedroom or in
the van. Id. at 81.



                                    -7-
J-S32042-17


        Following a jury trial, Appellant was convicted of the following:

possession with intent to deliver a controlled substance (“PWID”), 3 criminal

conspiracy to commit PWID,4 possession of a firearm prohibited5, carrying a

firearm without a license,6 and carrying a firearm on a public street.7

Appellant     was   sentenced    to   seven-and-one-half    to   twenty    years’

imprisonment. This timely appeal followed.

        Counsel identifies the following issues in the Anders brief:

           1. The Motions Court erred by denying [A]ppellant’s
           motion to reveal the identity of the confidential informant
           because the Commonwealth failed to establish that
           revealing his or her identity would have jeopardized the
           safety of the informant.

           2. The Motions Court erred by denying [A]ppellant’s
           motion to suppress the items found in the van and
           [A]ppellant’s home because the police failed to establish
           probable cause to believe that items connected to criminal
           activity were being stored in either location.

           3. The evidence was insufficient to sustain Appellant’s drug
           and weapons convictions because the Commonwealth
           failed to establish that Appellant actually or constructively
           possessed the weapons and drugs located in the van given
           that Appellant did not own the van.

3
    35 P.S. § 780-113(a)(1).
4
    18 Pa.C.S. § 903.
5
  18 Pa.C.S. § 6105(a)(1). We note that this charge was not presented to
the jury. The defense stipulated to the evidence and the trial court found
Appellant guilty. N.T., 5/19/16, at 15-16.
6
    18 Pa.C.S. § 6106(a)(1).
7
    18 Pa.C.S. § 6108.



                                       -8-
J-S32042-17



Anders Brief at 13, 22, 28.

     As a prefatory matter, we review Counsel’s petition to withdraw.

        This Court must first pass upon counsel’s petition to
        withdraw before reviewing the merits of the underlying
        issues presented by [the appellant].

           Prior to withdrawing as counsel on a direct appeal under
        Anders, counsel must file a brief that meets the
        requirements established by our Supreme Court in
        [Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009)].
        The brief must:

           (1) provide a summary of the procedural history and
           facts, with citations to the record;

           (2) refer to anything in the record that counsel believes
           arguably supports the appeal;

           (3) set forth counsel’s reasons for concluding that the
           appeal is frivolous; and

           (4) state counsel’s reasons for concluding that the
           appeal is frivolous.     Counsel should articulate the
           relevant facts of record, controlling case law, and/or
           statutes on point that have led to the conclusion that
           the appeal is frivolous.

        Santiago, 978 A.2d at 361. Counsel also must provide a
        copy of the Anders brief to his client. Attending the brief
        must be a letter that advises the client of his right to: “(1)
        retain new counsel to pursue the appeal; (2) proceed pro
        se on appeal; or (3) raise any points that the appellant
        deems worthy of the court[’]s attention in addition to the
        points raised by counsel in the Anders brief.”

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014)

(some citations omitted). If counsel complies with these requirements, “we

will make a full examination of the proceedings in the lower court and render



                                    -9-
J-S32042-17


an independent judgment [as to] whether the appeal is in fact ‘frivolous.’”

Id. at 882 n.7 (citation omitted).

       Instantly, Counsel provided a factual summary of the case with

citations to the record.    Anders Brief at 4-10.     Counsel explained the

relevant law and discussed why Appellant’s claims are meritless, and noted

that he found nothing in the record that could arguably support the appeal.

Id. at 12-35. In conclusion, Counsel’s Anders brief stated:

            After a thorough review of the record in this matter,
         counsel can find no non-frivolous argument that would
         support [A]ppellant’s claims that the lower court abused its
         discretion in denying [A]ppellant’s motion to suppress. A
         copy of this brief has been forwarded to [A]ppellant with
         instructions that if he wishes to retain private counsel or
         continue pro se, or raise any additional arguments or
         points he should promptly communicate with this Court.

Id. at 35. Counsel also provided Appellant with a copy of the Anders brief

and a letter advising Appellant of his rights.   Counsel’s Mot. to Withdraw,

12/15/16. In light of the foregoing, we hold Counsel has complied with the

requirements of Santiago.     See Orellana, 86 A.3d at 879-80.      Appellant

has not filed a pro se or counseled brief.    We now examine the record to

determine whether the issues on appeal are wholly frivolous. See id. at 882

n.7.

       The first issue raised in the Anders brief is whether the suppression

court erred by denying Appellant’s motion to reveal the identity of the

confidential informant based upon the Commonwealth’s failure to establish




                                     - 10 -
J-S32042-17


that doing so would have jeopardized the safety of the informant. Anders

Brief at 13.

      Our review is governed by the following principles:

            The appellate standard of review of suppression rulings
         is well-settled.   This Court is bound by those of the
         suppression court’s factual findings which find support in
         the record, but we are not bound by the court’s
         conclusions of law. When the suppression court’s specific
         factual findings are unannounced, or there is a gap in the
         findings, the appellate court should consider only the
         evidence of the prevailing suppression party . . . and the
         evidence of the other party . . . that, when read in the
         context of the entire record, remains uncontradicted.

Commonwealth v. Millner, 888 A.2d 680, 685 (Pa. 2005) (citations

omitted).8

      “Our standard of review of claims that a trial court erred in its

disposition of a request for disclosure of an informant’s identity is confined to

abuse of discretion.” Commonwealth v. Watson, 69 A.3d 605, 607 (Pa.

Super. 2013) (citation omitted).     This Court opined:

         Under Pennsylvania Rule of Criminal Procedure 573, a trial
         court has the discretion to require the Commonwealth to
         reveal the names and addresses of all eyewitnesses,
         including confidential informants, where a defendant
         makes a showing of material need and reasonableness[.]

                                *    *    *

         The Commonwealth enjoys a qualified privilege to withhold
         the identity of a confidential source. In order to overcome
         this qualified privilege and obtain disclosure of a

8
  We note that the suppression court did not make factual findings on the
record.



                                     - 11 -
J-S32042-17


         confidential informant’s identity, a defendant must first
         establish, pursuant to Rule 573(B)(2)(a)(i), that the
         information sought is material to the preparation of the
         defense and that the request is reasonable. Only after the
         defendant shows that the identity of the confidential
         informant is material to the defense is the trial court
         required to exercise its discretion to determine whether
         the information should be revealed by balancing relevant
         factors, which are initially weighted toward the
         Commonwealth.

Id. at 607-08 (citations omitted).

      “Before an informant’s identity may be revealed, the defendant must

lay an evidentiary basis or foundation that the confidential informant

possesses relevant information that will materially aid the defendant in

presenting his or her defense and that the information is not obtainable from

another source.” Commonwealth v. Hritz, 663 A.2d 775, 780 (Pa. Super.

1995) (citation and emplasis omitted).        Furthermore, “the safety of the

confidential informant is a controlling factor in determining whether to reveal

his identity.” Commonwealth v. Bing, 713 A.2d 56, 58 (Pa. 1998).

      In the case at bar, the officers set up surveillance and saw Mr. Borges

give Appellant prerecorded buy money. Officer Kapusniak saw Appellant go

to the van and give Mr. Borges small clear baggies. The CI was observed by

the officers making the purchases from Borges. Appellant cannot support a

claim that the information is not obtainable from another source. See Hritz,

663 A.2d at 780. Additionally, the Commonwealth contended the safety of

the CI would be in jeopardy and that the CI is still serving as an informant.

See Bing, 713 A.2d at 58. Thus, we discern no abuse of discretion in the


                                     - 12 -
J-S32042-17


trial court’s denial of Appellant’s motion to disclose the CI’s identity and

agree with Counsel that this claim is frivolous.   See Watson, 69 A.3d at

607.

       Next, the Anders brief raises the issue of whether the suppression

court erred by denying the motion to suppress the items found in the van

and Appellant’s home because the police failed to establish probable cause

to believe that items connected to criminal activity were being stored in

either location. Anders Brief at 22.

       In Commonwealth v. Jones, 988 A.2d 649 (Pa. 2010), our

Pennsylvania Supreme Court opined:

             Article I, Section 8 and the Fourth Amendment each
         require that search warrants be supported by probable
         cause.      The linch-pin that has been developed to
         determine whether it is appropriate to issue a search
         warrant is the test of probable cause. Probable cause
         exists where the facts and circumstances within the
         affiant’s knowledge and of which he has reasonably
         trustworthy information are sufficient in themselves to
         warrant a man of reasonable caution in the belief that a
         search should be conducted.

         In Illinois v. Gates, [ ] 103 S. Ct. 2317, [ ] (1983), the
         United States Supreme Court established the totality of the
         circumstances test for determining whether a request for a
         search warrant under the Fourth Amendment is supported
         by probable cause. In Commonwealth v. Gray, [ ] 503
         A.2d 921 ([Pa.] 1986), this Court adopted the totality of
         the circumstances test for purposes of making and
         reviewing probable cause determinations under Article I,
         Section 8. In describing this test, we stated:

            Pursuant to the “totality of the circumstances” test
            set forth by the United States Supreme Court in
            Gates, the task of an issuing authority is simply to


                                   - 13 -
J-S32042-17


            make a practical, common-sense decision whether,
            given all of the circumstances set forth in the
            affidavit before him, including the veracity and basis
            of knowledge of persons supplying hearsay
            information, there is a fair probability that
            contraband or evidence of a crime will be found in a
            particular place. . . . It is the duty of a court
            reviewing an issuing authority’s probable cause
            determination to ensure that the magistrate had a
            substantial basis for concluding that probable cause
            existed.    In so doing, the reviewing court must
            accord deference to the issuing authority’s probable
            cause determination, and must view the information
            offered to establish probable cause in a common-
            sense, non-technical manner.

                              *   *      *

            [Further,] a reviewing court [is] not to conduct a de
            novo review of the issuing authority’s probable cause
            determination, but [is] simply to determine whether
            or not there is substantial evidence in the record
            supporting the decision to issue the warrant.

         Commonwealth v. Torres, [ ] 764 A.2d 532, 537–38,
         540 ([Pa.] 2001).

Id. at 655 (some citations and quotation marks omitted).

      In Commonwealth v. Dixon, 997 A.2d 368 (Pa. Super. 2010) (en

banc), this Court

         [i]dentif[ied] as factors relevant to a determination of
         probable cause the professional experience of a police
         officer in interpreting the actions of those who traffic in
         controlled substances, an officer’s knowledge of drug-
         trafficking activity in a particular neighborhood, and the
         movements and manners of the parties to the transaction;
         [as well as] the experience of a narcotics officer, which
         allowed him to interpret the way a drug trafficker was
         acting and to “know in a way a layperson could not that
         [the officer] was watching a drug sale.”



                                      - 14 -
J-S32042-17


Id. at 380 (citations and footnote omitted).

      In the case sub judice, Officer Kapusniak testified that he and his

partner went to investigate a complaint in reference to Appellant who lived

at 940 East Russell Street. Officer Kapusniak had a description of Appellant

and was told he was using a white custom van parked in front of 940 East

Russell Street. On two occasions, the officer observed Appellant take United

States currency from Mr. Borges, after which he went to the van and handed

small clear baggies to Mr. Borges.            Officer Kapusniak arranged two

controlled buys through the CI and the informant made two buys from Mr.

Borges. Additionally, the officer testified that he saw Appellant go into 940

East Russell Street.

      Considering the evidence presented by the Commonwealth, we discern

no error by the suppression court. See Millner, 888 A.2d at 685. Based on

the totality of the circumstances, there was probable cause for the search

warrant. See Jones, 988 A.2d at 655; Dixon, 997 A.2d at 380. Thus, we

agree with Counsel that this claim is frivolous.

      Lastly, the Anders brief raises the issue of whether the evidence was

insufficient to sustain Appellant’s drug and weapons convictions where the

Commonwealth failed to establish that Appellant actually or constructively

possessed the weapons and drugs found in the van given that Appellant did

not own the van.       Anders brief at 28.         The brief alleges there was




                                     - 15 -
J-S32042-17


insufficient evidence to prove beyond a reasonable doubt that he possessed

any of the contraband seized from the residence. Id. at 29.

        The standard we apply in reviewing the sufficiency of
        evidence is whether, viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact finder to find every
        element of the crime beyond a reasonable doubt. In
        applying the above test, we may not weigh the evidence
        and substitute our judgment for that of the fact-finder. In
        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.        Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless
        the evidence is so weak and inconclusive that as a matter
        of law no probability of fact may be drawn from the
        combined circumstances. The Commonwealth may sustain
        its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire
        record must be evaluated and all evidence actually
        received must be considered. Finally, the trier of fact
        while passing upon the credibility of witnesses and the
        weight of the evidence produced, is free to believe all, part
        or none of the evidence.

Commonwealth v. Ratsamy, 934 A.2d 1233, 1236 n.2 (Pa. 2007) (citation

omitted).

        “[P]hysical possession or control” means the knowing
        exercise of power over a weapon, which may be proven
        through evidence of a direct, physical association between
        the defendant and the weapon or evidence of constructive
        control. Constructive control, in this setting, an analogue
        to constructive possession, entails the ability to exercise a
        conscious dominion and the intent to do so.

Commonwealth v. Newman, 99 A.3d 86, 100 (Pa. Super. 2014) (en banc)

(quoting Commonwealth v. Hanson, 82 A.3d 1023, 1036-37 (Pa. 2013)).




                                    - 16 -
J-S32042-17




     In Commonwealth v. Johnson, 26 A.3d 1078 (Pa. 2011), our

Pennsylvania Supreme Court stated

        the tripartite legal requirements for a finding, beyond a
        reasonable doubt, that a defendant constructively
        possessed an illegal substance, i.e., 1) the defendant’s
        ability to exercise a conscious dominion over the illegal
        substance; 2) the defendant’s power to control the illegal
        substance; and 3) the defendant’s intent to exercise that
        control[.]

Id. at 1086. Constructive possession may be established by the totality of

the circumstances.   Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa.

Super. 2013).

     At trial, Officer Kapusniak testified that he observed Appellant exit 940

East Russell Street and meet Mr. Borges.       Appellant went to the white

custom van and opened the van door with a key.          The officer observed

Appellant hand Mr. Borges clear baggies. Weapons were also found in the

van. Officer Holts testified that he recovered photographs of Appellant and a

letter addressed to Appellant at 940 East Russell Street. The circumstantial

evidence, viewed in the light most favorable to the Commonwealth as

verdict winner, was sufficient to prove that Appellant had constructive

possession of the contraband found in the van. See Johnson, 26 A.3d at

1086; Newman, 99 A.3d at 100; Hopkins, 67 A.3d at 820. Accordingly,

we find the evidence was sufficient to sustain Appellant’s drug and weapons




                                    - 17 -
J-S32042-17


convictions and agree with Counsel that this claim is frivolous.         See

Ratsamy, 934 A.2d at 1236 n.2.

     Our independent review of the record reveals no other issues of

arguable merit. See Orellana, 86 A.3d at 882 n.7. Accordingly, we grant

counsel’s petition for leave to withdraw and affirm the judgment of sentence.

     Counsel’s petition for leave to withdraw granted.         Judgment of

sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/17/2017




                                   - 18 -